DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Unless notified otherwise, drawings are accepted by the office. The examiner does not “accept” them. This is particularly true of non-black white photographs.

				Withdrawn Objection and Rejection
	The objection to the specification is withdrawn after applicant amended the Brief Description of the Drawings on 12/17/2021.
	The rejection under35 U.S.C. 103 as being unpatentable over by O’Keefe (US PGPUB US 2012/0089084) in view of Zemel  (US PGPUB 2013/0345620) is withdrawn in view pf applicant’s remarks filed 12/17/2021.
 

					Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,537,014 (US’014). Although the claims at issue are not identical, they are not patentably distinct from each other because US’014 claims a composition made by the same method. While the claims refer to a pharmaceutical composition, a composition is a .

Claims 7 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-9 of copending Application No. 16/335,904 (US’904) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’014 claims a composition made by the same method. While the claims refer to a pharmaceutical composition, a composition is a composition whatever its intended use. There is no limitation to differentiate the compositions, aside from this intended use. As such, those of ordinary skill would have found it well within their skill to claim the instant composition given the claims of US’904. The instantly claimed composition would have been obvious to one of ordinary skill in the art at the time of filing given the claims of US’904.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 7-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/464,180 (reference application) (US’180). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
US’180 claims a cosmetic composition made by the same method as claimed instantly. While it is noted that the energy range is halved, it is still within the range claimed instantly, and should produce the same composition. The burden is on applicant to show that the instantly claimed range would produce a different cosmetic composition from the range set out in US’180. The compositions are considered the same invention.
.

Response to Arguments
Applicant's arguments filed 12/17/202 have been fully considered but they are not persuasive. 

Applicant has argued that most of the statutory or non-statutory double patenting ejections be held in abeyance, and no arguments were made concerning the rejections. In the case of obviousness-type double patenting over 10,537,014 applicant correctly identifies the patent in a footnote , while identifying 10.537,015 as  a patent to unrelated subject matter, although it is also designated US’014). This was clearly a typographical error which has been corrected, and applicant is advised to call for clarification in situation like this in the future. 
These rejections are therefore maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Correspondence
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz